Title: From John Adams to François Adriaan Van der Kemp, 24 February 1825
From: Adams, John
To: Van der Kemp, François Adriaan



My dear & never failing friend
Quincy 24th February 1825:

The events of this month, have been to me almost overwhelming. They have excited my sensibility too much for a man almost ninety years to bear.
The multitude of letters of congratulations which I have received I can never pretend to answer, for it fatigues me to dictate even a few lines—but none of these letters have been more cordially welcomed than that of my friend Van der Kemp. I reciprocate all your kind wishes for my health & happiness, for yours and all your friends. I am surprised that George did not send you one of his Orations but I suppose his modesty prevented. We have one left and that I send you enclosed with this. Your friends the Quincys are enjoying all the honours that the City of Boston can bestow. Indeed the whole Country seem to behold them with admiration & love. Indeed Mr Quincy is a great & good Magistrate.—his name will be immortalized among the best worthies of the age. I have laboured under this epidemic cold and still labour under it “till my strength is almost exhausted. My Father died in the year 1761, and fifteen other old men in this neighbourhood In that year a calamity like this prevailed with equal malignity and much more mortality
Present my respect & veneration to your kind excellent lady and thank her for her kind Sentiments towards me but my breath fails me and I must conclude with assurances of unabated esteem & affection.
John Adams